Title: Saturday June the 23d 1781.
From: Adams, John Quincy
To: 


       This morning I went with Mr. Dana to the old Man House to buy a few things. We hear that a courier is arriv’d at the Hague from Madrid who was only eleven days upon the Journey, he brings news that two Dutch fregates commanded by the Captains Oorthius and Melvill had been out to meet the Dutch East India Ships which were coming home; and had done it accordingly, and were returning to Cadix with them when they fell in with two English 74 Gun Ships and after a Smart battle Melvill was taken and one of the E. I. M. Sunk but Oorthius carry’d into Cadix the five others.
       Mr. Guild and Mr. Jones din’d here. Nothing remarkable in the afternoon.
       From Guthrie’s grammar. (continued from yesterday) Chapter 4th §. 16th.
      